DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 12/13/21 in which claims 16, 18-23, 25-30 and 32-35 are pending.
Response to Arguments
2.	Applicant’s arguments with respect to claims 16, 18-23, 25-30 and 32-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 16, 18-21, 23, 25-28, 30, 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9571337 to Xu et al.
a. 	As per claim 16, Xu et al teaches a method performed by a first communication device, the method comprising: obtainingFor example, network management module 155 can retrieve the IP address and MAC address of port 121 from a configuration file by using an identifier for network control entity 193 and/or identifiers for the group of ports 183, and then send a control plane signal to network control entity 193 by sending the control place signal to the IP address and MAC address. Similarly, network management module 155 can retrieve the IP address of network device 120 from a configuration file by using an identifier for network control entity 193, an identifier for the group of ports 183, and then send a control plane signal to network control entity 193 by sending the control plane signal to network control entity 193 by sending the control plane signal to the IP address).

b. 	As per claim 23, Xu et al teaches a first communication device, comprising: a transceiver; a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: obtaining an identifier of a second port group of a second communication device via a physical connection between a first port of the first communication device and a second port in the second port group of the second communication device (See col. 8, lines 37-67 and col. 9, lines 1-12, and figure 1); determining an internet protocol (IP) address of the first port based on the identifier of the second port group and a preconfigured first mapping relationship, wherein the preconfigured first mapping relationship comprises a correspondence between the identifier of the second port group and the IP address of the first port; and configuring the IP address of the first port for the first port (See col. 8. Lines 37-67 and col. 9, lines 1-12 and figure 1, For example, network management module 155 can retrieve the IP address and MAC address of port 121 from a configuration file by using an identifier for network control entity 193 and/or identifiers for the group of ports 183, and then send a control plane signal to network control entity 193 by sending the control place signal to the IP address and MAC address. Similarly, network management module 155 can retrieve the IP address of network device 120 from a configuration file by using an identifier for network control entity 193, an identifier for the group of ports 183, and then send a control plane signal to network control entity 193 by sending the control plane signal to network control entity 193 by sending the control plane signal to the IP address).

For example, network management module 155 can retrieve the IP address and MAC address of port 121 from a configuration file by using an identifier for network control entity 193 and/or identifiers for the group of ports 183, and then send a control plane signal to network control entity 193 by sending the control place signal to the IP address and MAC address. Similarly, network management module 155 can retrieve the IP address of network device 120 from a configuration file by using an identifier for network control entity 193, an identifier for the group of ports 183, and then send a control plane signal to network control entity 193 by sending the control plane signal to network control entity 193 by sending the control plane signal to the IP address). 



e. 	As per claims 19, 26 and 33, Xu et al teaches the claimed invention as described above.  Furthermore, Xu et al teaches wherein determining the IP address of the first port comprises: determining the IP address of the first port based on the identifier of the second port group, the identifier of the first port group, and a preconfigured second mapping relationship, wherein the preconfigured second mapping relationship indicates a correspondence between the identifier of the second port group, the identifier of the first port group, and the IP address of the first port (See col. 8, lines 37-67 and col. 9, lines 1-12)..  

f. 	As per claims 20, 27 and 34, Xu et al teaches the claimed invention as described above.  Furthermore, Xu et al teaches wherein the first communication device comprises only the first port group, and the identifier of the first port group is an identifier of the first communication device (See col 10, lines 51-67 and col. 11, lines 1-9).  

g. 	As per claims 21, 28 and 35, Xu et al teaches the claimed invention as described above.  Furthermore, Xu et al teaches wherein the obtaining comprises: indication information sent by .  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

6.	Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9571337 to Xu et al in view of U.S. Publication No. 2008/0186875 to Kitani.
a. 	As per claims 22 and 29, Xu et al teaches the claimed invention as described above.  Furthermore, Xu et al teaches wherein the indication information is carried in a device identifier field in a link layer discovery protocol (LLDP) packet or a reserved field in the LLDP packet.  
	Kitani teaches wherein the indication information is carried in a device identifier field in a link layer discovery protocol (LLDP) packet or a reserved field in the LLDP packet (See paragraph [0079]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Kitani in the claimed invention of Xu et al in order to facilitate management of the plurality of devices that relay data through a communication network.


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444